Allowable Subject Matter
Claims 1 & 5-7 are allowed.   The following is an examiner’s statement of reasons for allowance:  
The prior art of record does not teach the claimed rotary electric machine comprising, inter alia, an insulating sheet layer 15 with “an outer surface adhesive layer [57] which is formed by an adhesive material for adhering the insulating sheet layer [15] with the inner surface [45-47] of the slots [26], at least one side surface [51 or 52] of the coil [13], which is inserted into the slots, extending along a radial direction of the stator core and an inner surface [45-46] of the slots [26] are adhered with each other via the outer surface adhesive layer [57], the insulating sheet [15], and the inner surface adhesive layer [58], at least one end surface [53] of the coil [13], which is inserted into the slots [26], perpendicular to the radial direction of the stator core is in contact with the insulating sheet [15], and the insulating sheet [15] and the outer surface adhesive layer [57] are provided between the one end surface [53] of the coil and the inner surface [47] of the slots.”   In other words, as noted in the final office action p.9, the prior art does not appear to teach the claimed insulating sheet where an at least one side surface 51 or 52 of the coil 13 (inserted into the slots and extending along a radial direction of the stator core) and an inner radial surface 45 or 46 of the slots are adhered with each other via inner and outer adhesive layers of the insulating sheet, i.e., first and second adhesive layers 58a/57a or 58b/57b of inner and outer adhesive layers 58 & 57, and where at least one end surface 53 of the coil perpendicular to the radial direction of the stator core is in direct contact with the insulating sheet (i.e., no adhesive therebetween), and where at least a part of the one end surface (third sheet section) 56c of the insulating sheet 15 perpendicular to the radial direction of the stator end surface 47 of the slots via the outer surface adhesive layer 57b (see Fig.4). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/BURTON S MULLINS/Primary Examiner, Art Unit 2832